                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ARMADILLO HOLDINGS, LLC,                       )
                                               )
       Plaintiff,                              )
                                               )
       vs.                                     ) Cause No. 1:18-cv-532-WTL-MJD
                                               )
TRAVELERS PROPERTY                             )
CASUALTY COMPANY OF                            )
AMERICA,                                       )
                                               )
       Defendant.                              )

                    ENTRY ON DEFENDANT’S MOTION TO TRANSFER

       This cause is before the Court on the Defendant’s Motion to Transfer (Dkt. No. 17). The

motion is fully briefed, and the Court, being duly advised, DENIES the Defendant’s motion for

the reasons set forth below.

                                 I.     FACTUAL BACKGROUND

       The Plaintiff is a Nevada corporation with its principal place of business in Indiana, while

the Defendant is a Connecticut corporation with its principal place of business in Connecticut.

The Plaintiff filed this lawsuit in Indiana against its insurer, the Defendant, asserting claims for

breach of contract, declaratory judgment, injunctive relief, and bad faith, in connection with an

underlying personal injury action titled Garcia-Vega et al. v. Pero Margaretic, Texas Roadhouse

Holdings, LLC, Texas Roadhouse, Inc., & Armadillo Holdings, LLC, Cause No. 5:17-cv-06516,

which is currently pending in the United States District Court for the Northern District of

California (the “Underlying Action”). The Underlying Action arises out of a slip and fall

accident that occurred at a Texas Roadhouse restaurant located in Tracy, California, in which the
plaintiff in that action asserts claims against the Plaintiff, some of which arise under California

law.

                                         II.     DISCUSSION

       The Defendant asks this Court to transfer this matter to the Northern District of California

pursuant to 28 U.S.C. § 1404(a). Section 1404(a) provides “for the convenience of the parties

and witnesses, in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.” Transfer is appropriate under this section

where the moving party establishes that (1) venue is proper in the transferor district, (2) venue is

proper in the transferee district, and (3) the transfer will serve the convenience of the parties, the

convenience of the witnesses, and the interests of justice. See Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 219 (7th Cir. 1986). The first two of these prongs are undisputed, so only

the third will be considered.

       While the third prong of 28 U.S.C. § 1404(a) directs the Court to consider the

convenience of the parties, the convenience of the witnesses, and the interests of justice, it does

not dictate the relative weight to be given to each factor. As a result, “the weighing of factors for

and against transfer necessarily involves a large degree of subtlety and latitude, and, therefore, is

committed to the sound discretion of the trial judge.” Coffey, 796 F.2d at 219. The parties agree

that the Court is to consider (1) the convenience of the parties; (2) the convenience of the

witnesses; (3) the situs of material events and access to proof; and (4) the interests of justice.

The Defendant argues that transfer to California would be more convenient for both parties

because the Plaintiff has limited business activity in Indiana, and “[f]or Travelers, all of the

Travelers employees and representatives who were involved in the investigation and ongoing

defense of Armadillo in the [Underlying] Action are located in California.” Dkt. No. 18 at 6.



                                                   2
The Plaintiff counters by arguing that its Indiana activities are not limited and that its preference

is entitled to deference. Furthermore, the Plaintiff notes that the Defendant “offers no

explanation, or evidence, regarding the scope and extent of [the Plaintiff’s] activities and ties to

Indiana.” Dkt. No. 23 at 4. The general rule is that “unless the balance is strongly in favor of the

defendant, the plaintiff's choice of forum should rarely be disturbed.” In re National Presto

Industries, Inc., 347 F.3d 662, 664 (7th Cir. 2003) (internal quotation marks omitted). The

Defendant has not shown that “the balance is strongly in [its] favor,” and therefore this factor

weighs in favor of the Plaintiff.

       Next, the Defendant argues that a transfer would be more convenient for the witnesses

because “substantially all of the witnesses who may be interviewed or deposed regarding this

lawsuit are in California, including the parties to the [U]nderlying . . . Action, and Travelers

employees who were involved in the coverage determination at the heart of the dispute in this

lawsuit.” Dkt. No. 18 at 6. The Plaintiff counters by arguing that the Defendant has not met its

burden to show a transfer is warranted (1) because it has failed to establish the identity of such

relevant witnesses and (2) because Courts presume that the employers will be able to produce

their own employees to testify. The Court need not consider this second argument because

indeed the Plaintiff has failed to meet its burden regarding inconvenience to witnesses. See

Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1293 (7th Cir. 1989) (recognizing that

the party requesting a transfer “was obligated to clearly specify the key witnesses to be called

and make at least a generalized statement of what their testimony would have included”). This

factor weighs in favor of the Plaintiff.

       With regard to the site of the underlying events and material proof, the Defendant argues

that “[a]ll of the events and material evidence that concerns the [U]nderlying . . . Action are



                                                  3
located in California, including the Texas Roadhouse restaurant where the alleged bodily injury

occurred, as well as the materials from [the Defendant’s] investigation of the claim and ongoing

defense of the lawsuit.” Dkt. No. 18 at 6. The Plaintiff counters by stressing that the issues

regarding the Underlying Action are not the same as those presented in this action. In the

Plaintiff’s own words “[w]hat [the Defendant] ignores is that the claims in this case involve the

breach of a contract of insurance negotiated and procured in Indiana for an Indiana-based

insured, bad faith conduct against an Indiana-based insured, and a request for declaratory relief

relating to the contract of insurance.” Dkt. No. 23 at 5. Furthermore, while the Plaintiff

acknowledges that some materials from the Defendant’s investigation of the Underlying Action

may be in California, the Defendant does not cite any such specific material, and the Plaintiff

argues that many of the relevant documents are likely computerized and thus easily transferable.

Thus, this factor weighs in the Plaintiff’s favor as well.

       Finally, the Defendant argues that the interests of justice compel transfer of this lawsuit

to California. According to the Defendant:

               The primary coverage dispute in this suit currently involves both: (a) the
       insured’s claim to a right to independent counsel, which will be governed by
       California law; (b) the interpretation of defense counsel’s duties and ethical
       obligations under the tripartite relationship in California; (c) interpretation of
       California’s Cumis counsel statutes . . . that addresses Armadillo’s right to
       independent counsel; and (d) the scope of coverage for the landlord, which
       requires interpretation of a California lease, which contains a California choice of
       law provision. Moreover, the underlying suit alleges violations of various
       California statutes, including the California Anti-Discrimination Act and
       California Unruh Civil Rights Act, and issues of coverage under the Travelers
       policy will require interpretation of the damages available under those California
       statutes.

Dkt. No. 18 at 6-7. The Plaintiff, however, responds by noting that it “is very confident that

Indiana law applies to this dispute,” and that “[i]n any event, even in the unlikely event that

California law were applicable, [the Defendant] does not contend that the law is so complex or


                                                  4
unsettled that this Court is unable to adjudicate the issues.” Dkt. No. 23 at 9. Recognizing that

the Defendant makes no such contention, the Court agrees with the Plaintiff and is confident in

this Court’s ability to apply California law as necessary. Therefore this factor, like all the others

considered by the Court, weighs in favor of the Plaintiff.

                                        III.    CONCLUSION

       For the reasons set forth above, the Defendant’s motion to transfer, Dkt. No. 17, is

DENIED.

       SO ORDERED: 10/9/18




Copies to all counsel of record via electronic notification




                                                  5
